Case 2:21-cv-00678-JS-AYS Document 66 Filed 05/27/21 Page 1 of 3 PageID #: 944




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 In re HAIN CELESTIAL HEAVY                      Case No.: 2:21-CV-0678-JS-AYS
 METALS BABY FOOD LITIGATION

 This Document Relates To:
 ALL ACTIONS


                   NOTICE OF THE MAYS GROUP’S MOTION FOR
               APPOINTMENT OF INTERIM LEAD COUNSEL, INTERIM
                 LIASION COUNSEL AND EXECUTIVE COMMITTEE

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law,

Declarations, and Exhibits thereto, Plaintiffs Alyssa Mays, Shanely Zorrilla, Leiba Baumgarten

and Lynda Galloway, will and do hereby move this Court before the Honorable Judge Joanna

Seybert, at the Alfonse D’Amato United States Courthouse, 100 Federal Plaza, Central Islip, NY

11722, at a time and date to be set by the Court for an Order appointing Melissa R. Emert and

Michael R. Reese as Interim Co-Lead Counsel, Jason P. Sultzer as Interim Liaison Counsel and

Gayle M. Blatt, Charles E. Schaffer, Gary E. Mason, Jeffrey S. Goldenberg and Jonathan Shub

as members of the Executive Committee.

       Pursuant to the Court’s Orders dated May 13, 2021 [Dkt. 47] and May 18, 2021 [Dkt.

50], the following briefing schedule shall apply to the Mays Group’s Lead Counsel Motion:

Motions papers are due by May 27, 2021; Opposition papers are due by June 10, 2021; Reply

papers, if any, are due by June 17, 2021.
Case 2:21-cv-00678-JS-AYS Document 66 Filed 05/27/21 Page 2 of 3 PageID #: 945




Dated: May 27, 2021
                                       Respectfully submitted,
                                       /s/ Melissa R. Emert
                                       Melissa R. Emert
                                       KANTROWITZ GOLDHAMER
                                       & GRAIFMAN, P.C.
                                       747 Chestnut Ridge Road
                                       Chestnut Ridge, NY 10977
                                       Telephone.: (845) 356-2570
                                       Facsimile: (845) 356-4335
                                       memert@kgglaw.com

                                       Counsel for Plaintiff Shanely Zorrilla

                                       Michael R. Reese
                                       REESE LLP
                                       100 West 93rd Street, 16th Floor
                                       New York, New York 10025
                                       Telephone: (212) 643-0500
                                       mreese@reesllp.com

                                       Counsel for Plaintiff Leiba Baumgarten

                                       Jason P. Sultzer
                                       Mindy Dolgoff
                                       THE SULTZER LAW GROUP P.C.
                                       270 Madison Ave., Suite 1800
                                       New York, New York 10016
                                       Telephone: (212) 969-7810
                                       Facsimile: (888) 749-7747
                                       sultzerj@thesultzerlawgroup.com
                                       dolgofm@thesultzerlawgroup.com
                                       Counsel for Plaintiff Leiba Baumgarten
                                       Gayle M. Blatt
                                       CASEY GERRY FRANCAVILLA BLATT
                                       & PENFIELD, LLP
                                       110 Laurel Street
                                       San Diego, CA 92101
                                       Telephone: (619) 238-1811
                                       Facsimile: (619) 544-9232
                                       gmb@cglaw.com
Case 2:21-cv-00678-JS-AYS Document 66 Filed 05/27/21 Page 3 of 3 PageID #: 946




                                       Counsel for Plaintiff Lynda Galloway
                                       Gary E. Mason
                                       MASON LIETZ & KLINGER LLP
                                       5101 Wisconsin Avenue NW, Suite 305
                                       Washington, DC 20016
                                       Telephone: (202) 429-2290
                                       Facsimile: (202) 429-2294
                                       gmason@masonllp.com

                                       Counsel for Plaintiff Alyssa Mays

                                       Charles E. Schaffer
                                       LEVIN, SEDRAN & BERMAN, LLP
                                       510 Walnut Street, Suite 500
                                       Philadelphia, PA 19106
                                       Telephone: (215) 592-1500
                                       Facsimile: (215) 592-4663
                                       cschaffer@lfsblaw.com

                                       Counsel for Plaintiff Alyssa Mays

                                       Jeffrey S. Goldenberg
                                       GOLDENBERG SCHNEIDER L.P.A.
                                       4445 Lake Forest Drive, Suite 490
                                       Cincinnati, OH 45242
                                       Telephone: (513) 345-8297
                                       Facsimile: (513) 345-8294
                                       jgoldenberg@gs-legal.com

                                       Counsel for Plaintiff Alyssa Mays

                                       Jonathan Shub
                                       SHUB LAW FORM LLC
                                       134 Kings Highway E., 2nd Floor
                                       Haddonfield, NJ 08033
                                       Telephone: (856) 772-7200
                                       Fax: (856) 210-9088
                                       jshub@shublawyers.com

                                       Counsel for Plaintiff Alyssa Mays
